DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 17 are objected to because of the following informalities:
Claim 8, line 6, recites “of slider body” which is grammatically incorrect and should be changed to --of the slider body--.
Claim 17, line 7, recites “of slider body” which is grammatically incorrect and should be changed to --of the slider body--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, lines 2-3, recites “a recessed bearing pocket that is structured to generally house a pressurized supply of bearing fluid” which is indefinite because it is unclear what the Applicant means by “generally house”.  Either the bearing pockets house a pressurized supply of bearing fluid or they do not.  Removal of the word “generally” would overcome the rejection.
Claim 5, lines 3 and 5, recites “member extending upward generally from at or near a (first or second) edge” which is indefinite because it is unclear what the Applicant means by “generally upward”.  Either the member extends upwards or it does not.  Removal of the word “generally” would overcome the rejection.
The term “near” in claim 5, lines 3 and 5, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as near may not be the same as what another person considers as near thus the metes and bounds of the limitation cannot be determined.
Claim 8, lines 3 and 5, recites “member extending downward generally from at or near a (first or second) edge” which is indefinite because it is unclear what the Applicant means by “generally downward”.  Either the member extends downwards or it does not.  Removal of the word “generally” would overcome the rejection.
The term “near” in claim 8, lines 3 and 5, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as near may not be the same as what another person considers as near thus the metes and bounds of the limitation cannot be determined.
Claim 13, lines 2-3, recites “a recessed bearing pocket that is structured to generally house a pressurized supply of bearing fluid” which is indefinite because it is unclear what the Applicant means by “generally house”.  Either the bearing pockets house a pressurized supply of bearing fluid or they do not.  Removal of the word “generally” would overcome the rejection.
Claim 15, lines 3 and 5, recites “member extending upward generally from at or near a (first or second) edge” which is indefinite because it is unclear what the Applicant means by “generally upward”.  Either the member extends upwards or it does not.  Removal of the word “generally” would overcome the rejection.
The term “near” in claim 15, lines 3 and 5, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as near may not be the same as what another person considers as near thus the metes and bounds of the limitation cannot be determined.
Claim 17, lines 4 and 6, recites “member extending downward generally from at or near a (first or second) edge” which is indefinite because it is unclear what the Applicant means by “generally downward”.  Either the member extends downwards or it does not.  Removal of the word “generally” would overcome the rejection.
The term “near” in claim 17, lines 4 and 6, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as near may not be the same as what another person considers as near thus the metes and bounds of the limitation cannot be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbeck et al. (US 3,702,559) in view of Miller et al. (US 4,030,432).
Regarding claim 1, Hasselbeck et al. discloses a cam follower assembly for a can bodymaker (see Figure 1), the cam follower assembly comprising:
a slider (the portions of 12 and 13 to the left of 39 in Figure 2) structured to be coupled to a proximal end of a ram body (the body of 26) of the can bodymaker; and
a plurality of cam follower members (12a, 13a), wherein the cam follower members are structured to be operatively coupled to a cam (16) of a ram drive assembly (16-19).
Hasselbeck et al. does not explicitly disclose that the plurality of cam follower members are rotatably coupled to the slider.
Miller et al. teaches a plurality of cam followers (224; Figure 3) that are rotatably coupled to a slider (223).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of cam follower members of Hasselbeck et al. to be rotatably coupled to the slider, as taught by Miller et al., for the purpose of reducing friction between the plurality of cam follower members and the cam thus allowing for smoother operation of the invention.
Regarding claim 11, Hasselbeck et al. discloses a moving assembly for a can bodymaker (see Figure 1), the moving assembly comprising:
a ram assembly (26) including an elongated ram body (the body of 26) having a proximal end (the end of 26 opposite of element 27) and an opposite distal end (the end of 26 where 27 is located); and
a cam follower assembly comprising:
a slider (the portions of 12 and 13 to the left of 39 in Figure 2) coupled to the proximal end of the ram body; and
a plurality of cam follower members (12a, 13a), wherein the cam follower members are structured to be operatively engaged by a cam (16) of a ram drive assembly (16-19).
Hasselbeck et al. does not explicitly disclose that the plurality of cam follower members are rotatably coupled to the slider.
Miller et al. teaches a plurality of cam followers (224; Figure 3) that are rotatably coupled to a slider (223).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of cam follower members of Hasselbeck et al. to be rotatably coupled to the slider, as taught by Miller et al., for the purpose of reducing friction between the plurality of cam follower members and the cam thus allowing for smoother operation of the invention.
Regarding claim 20, Hasselbeck et al. discloses a can bodymaker comprising:
a ram drive assembly (16-19) including one of a disk cam or a barrel cam (16); and
a moving assembly (12, 12a, 13, 13a, 26) comprising:
a ram assembly (26) including an elongated ram body (the body of 26) having a proximal end (the end of 26 opposite of element 27) and an opposite distal end (the end of 26 where 27 is located); and
a cam follower assembly (12a, 13a, and the portions of 12 and 13 to the left of 39 in Figure 2) coupled to the proximal end of the ram body, the cam follower assembly comprising:
a slider (the portions of 12 and 13 to the left of 39 in Figure 2) coupled to the proximal end of the ram body; and
a plurality of cam follower members (12a, 13a), wherein the cam follower members are structured to be operatively coupled the one of the disk cam or the barrel cam.
Hasselbeck et al. does not explicitly disclose that the plurality of cam follower members are rotatably coupled to the slider.
Miller et al. teaches a plurality of cam followers (224; Figure 3) that are rotatably coupled to a slider (223).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of cam follower members of Hasselbeck et al. to be rotatably coupled to the slider, as taught by Miller et al., for the purpose of reducing friction between the plurality of cam follower members and the cam thus allowing for smoother operation of the invention.
Claims 2, 3, 12, and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbeck et al. (US 3,702,559) in view of Miller et al. (US 4,030,432) as applied to claims 1 and 11, respectively, above, and further in view of Main et al. (US 4,173,138).
Regarding claims 2 and 12, Hasselbeck et al. in view of Miller et al. discloses all of the claim limitations, see above, but does not disclose a cam follower bearing assembly having a number of hydrostatic/hydrodynamic bearing pads positioned and structured to engage with corresponding, cooperatively positioned, bearing members.
Main et al. teaches a cam follower bearing assembly (106, 108) having a number of hydrostatic/hydrodynamic bearing pads (the plurality of 106 and the plurality of 108) positioned and structured to engage with corresponding, cooperatively positioned, bearing members (116, 118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cam follower assembly of Hasselbeck et al. in view of Miller et al. to have a cam follower bearing assembly having a number of hydrostatic/hydrodynamic bearing pads positioned and structured to engage with corresponding, cooperatively positioned, bearing members, as taught by Main et al., for the purpose of reducing friction between components of the can bodymaker.
Regarding claims 3 and 13, Hasselbeck et al. in view of Miller et al. and further in view of Main et al. discloses that each bearing pad includes a recessed bearing pocket (see the shape of 106 and 108 of Main et al.) that is structured to generally house a pressurized supply of bearing fluid (Column 8 / Lines 15-17 of Main et al.) provided therein.
Claims 9 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbeck et al. (US 3,702,559) in view of Miller et al. (US 4,030,432) as applied to claims 1 and 11, respectively, above, and further in view of Williams (US 5,134,874).
Regarding claims 9 and 18, Hasselbeck et al. in view of Miller et al. discloses all of the claim limitations, see above, but does not disclose that each of the cam followers comprises a roller bearing.
Williams teaches the use of a roller bearing (72) in a can bodymaker (see the Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the cam followers of Hasselbeck et al. in view of Miller et al. to comprise a roller bearing, as taught by Williams, for the purpose of providing a structure that supports rotation of the cam followers while aiding in reducing friction during movement of the cam followers.
Allowable Subject Matter
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8, 10, and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fleischer et al. (US 2021/0370381 A1, US 2021/0370383 A1, and US 2021/0370385 A1) discloses a cam driven bodymaker that has a slider, cam followers, a ram assembly, and a moving assembly.
Walters (US 4,462,738) discloses a feed and transfer system that is comprised of roller cam followers that engage with a barrel cam, and a ram assembly which is used to move dies used to form articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656